United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
U.S. POSTAL SERVICE, SPRINGFIELDGREISEMER CARRIER ANNEX,
Springfield, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1837
Issued: July 28, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 5, 2013 appellant filed a timely appeal from an April 22, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied her claim. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on December 4, 2012, as alleged.
On appeal, appellant contended that there were no witnesses to her injury. She waited to
see a doctor because she was leaving in four days and did not see the sense of seeing a doctor
before she left. Appellant saw a doctor the first day she had off after her return to work. She
alleged that she had no symptoms before the injury but has continued to work in pain.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 7, 2013 appellant, then a 46-year-old city carrier, filed a traumatic injury
claim alleging that on December 4, 2012 she sustained a right third metatarsal fracture at the site
of a prior stress fracture. On December 4, 2012 she was walking on her route delivering mail
and around 1:00 p.m. her foot started hurting. Appellant continued to work every day “hoping it
would get better.” On January 16, 2013 she put on cleats because of ice and the pain became
worse. Appellant made an appointment with her physician, on January 17, 2013, who diagnosed
a stress fracture. Her physician excused her from work.
By letter dated February 22, 2013, the employing establishment controverted the claim.
On February 27, 2013 it contended that appellant did not establish fact of injury. The employing
establishment noted that she did not immediately report the injury to her manager at the time it
occurred and there were no witnesses to the incident. Appellant was able to perform her normal
job duties from December 4, 2012 through January 17, 2013. The employing establishment
further noted that her physician had treated her based on subjective complaints of pain and failed
to submit any medical documentation or test results. Appellant was advised to remain off work
from January 18 through April 17, 2013 but the physician failed to provide medical evidence or
rationale addressing why she was incapacitated. The employing establishment further contended
that there was insufficient evidence on causal relationship.
Appellant submitted an attending physician’s report form dated January 18, 2013 from
Dr. Joseph Yao, a Board-certified orthopedic surgeon, who diagnosed a probable right third
metatarsal stress fracture, and indicated that it was caused or aggravated by walking while
delivering mail. Dr. Yao listed the date of injury as December 4, 2012. In a January 17, 2013
work status report, he advised that appellant would need sick leave until April 17, 2013 due to
the right third metatarsal stress fracture.
By letter dated March 19, 2013, OWCP advised appellant that her claim appeared to be a
minor injury that resulted in minimal or no lost time from work. Therefore, payment of a limited
amount of medical expenses was administratively approved, but the merits of the claim had not
been adjudicated. It requested additional information in support of her claim, including evidence
that she experienced the incident on December 4, 2012 and supportive medical evidence.
In response, appellant submitted a March 15, 2013 magnetic resonance imaging (MRI)
scan of her right foot interpreted by Dr. James Dunne, a Board-certified surgeon. The right
second cuneiform bone had changes that suggested avascular necrosis, but he could not
completely exclude the possibility of it being due to a stress fracture. Dr. Dunne noted that the
right third metatarsal bone had a slight marrow edema, which probably represented a stress
fracture. Appellant also submitted a March 19, 2013 report from Dr. Yao, who diagnosed a
closed fracture of the metatarsal bones, probably third metatarsal stress fracture. Dr. Yao noted
that appellant stated that the date of the onset of pain was December 4, 2012 and had occurred
while walking.
By decision dated April 22, 2013, OWCP denied appellant’s claim. It found that she did
not establish that the December 4, 2012 incident occurred as alleged and that the medical
evidence did not establish that the right metatarsal fracture was causally related to the incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.3
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.4 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.5
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.6
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met his or her burden in establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a prima facie case has been established.7
2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

4

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

5

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

6

Gregory J. Reser, 57 ECAB 277 (2005); R.T., Docket No. 08-408 (issued December 16, 2008).

7

Betty J. Smith, 54 ECAB 174 (2002).

3

ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an employment-related injury on December 4, 2012, as alleged. The evidence of
record does not support that the incident occurred as claimed.8 On her claim form, appellant
indicated that she used cleats on January 16, 2013, which aggravated a prior stress fracture
injury, and resulted in fractures to the top of her right foot. She did not list a specific date of her
prior injury or submit any information about the prior injury. The record also does not contain
any specific description of trauma on December 4, 2012. There are no witnesses that can attest
to the injury. Appellant continued to work from December 4, 2012 through January 17, 2013.
During this time, she did not report the December 4, 2012 incident to her supervisor nor is there
any record that she sought medical attention until January 18, 2013. The Board finds that the
evidence of record casts doubt on whether the incident occurred as alleged. An employee has
not met his or her burden of proof when there are such inconsistencies in the evidence to
question the validity of the claim.9 Therefore, appellant has not established an employment
incident occurred as alleged.10
The Board notes that appellant submitted new evidence after the issuance of the April 22,
2013 decision. The Board lacks jurisdiction to review evidence for the first time on appeal.11
Appellant may submit new evidence or argument with a written request for reconsideration to
OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty on December 4, 2012, as alleged.12

8

Paul Foster, 56 ECAB 208 (2004).

9

G.D., Docket No. 13-1358 (issued November 14, 2013).

10

As appellant has not established the factual component of her claim, the medical evidence need not be
considered.
11

See 20 C.F.R. § 501.2(c)(1).

12

Appellant described employment factors occurring over more than one workday or shift. She may consider
filing an occupational disease claim. See 20 C.F.R. § 10.5(q).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 22, 2013 is affirmed.
Issued: July 28, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

